Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 1, 3-7 have been amended, and claims 2-20 have been previously withdrawn from consideration. Therefore, claims 1-7 remain pending in this application.
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claims 8-20 are cancelled.


Examiner’s Statement of reason for Allowance

4.	The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments with respect to 35 U.S.C § 101 rejection have been fully considered and are persuasive. The outstanding 35 U.S.C § 101 rejection has been withdrawn in light of Applicant's remarks and arguments filed 04.09.2021. 

Applicant argues that “the claims are integrated into a practical application via the recited combination of elements that specifically enables processing and fulfillment of orders via on-premise POS terminals that synchronize order states with a synchronization server that is not on-premise with the POS terminals.”

Applicant’s arguments with respect to 35 U.S.C § 103 rejection have been fully considered and are persuasive. The outstanding 35 U.S.C § 103 rejection is withdrawn in light of Applicant's amendments and arguments filed 04.09.2021.

Applicant, further argues that “nowhere does the cited art disclose a terminal update element, configured to receive state changes via 

For those reasons stated above, claims 1-7 are deemed to be allowable over prior art of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687





































/GA/Primary Examiner, Art Unit 3627